Citation Nr: 9919217	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  93-14 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for chondromalacia patella of the left knee.   

2.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the left knee.  

3.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia patella with degenerative 
joint disease of the left knee, prior to August 16, 
1990.  


REPRESENTATION
Appellant Represented by:  Navy Mutual Aid Association



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to 
July 1988.  

In a September 1988 rating decision, the Veterans 
Administration (now Department of Veterans Affairs 
(VA)) Regional Office (RO) in Philadelphia, 
Pennsylvania, granted service connection for 
chondromalacia patella with degenerative joint disease 
of the left knee, and rated it 10 percent disabling, 
effective in July 1988, the day following separation 
from service.  The veteran was notified of that 
decision in November 1988 and did not submit a notice 
of disagreement within one year from the date of 
notification.  

This matter has come before the Board of Veterans' 
Appeals (Board) on appeal from an October 1990 rating 
decision which confirmed that rating.  A May 1993 
rating decision rated the chondromalacia patella with 
degenerative joint disease of the left knee as 30 
percent disabling, effective August 16, 1990, under 
Diagnostic Code 5257, based on severe laxity of the 
left knee affecting gait and requiring a brace, with a 
total (100 percent) disability rating under the 
provisions of 38 C.F.R. § 4.30 (1998) on account of the 
need for postsurgical convalescence from December 1990 
through April 1991.  

In June 1995, the Board remanded this case for the RO 
to obtain treatment records, including records of 
surgery in September 1993, and to obtain orthopedic and 
neurological examinations of the veteran.  Following 
completion of the directed action, a May 1998 rating 
decision granted service-connection and a separate 10 
percent disability rating for arthritis of the left 
knee, effective August 16, 1990, under Diagnostic Code 
5010.  

The May 1998 rating decision also assigned 100 percent 
disability ratings under the provisions of 38 C.F.R. 
§ 4.30 on account of the need for postsurgical 
convalescence from September 24 to November 1, 1993 and 
from May 24 to July 1, 1996.  The 30 percent disability 
rating for chondromalacia patella of the left knee 
after July 1, 1996 then was resumed.  The August 16, 
1990 effective date was chosen, according to the RO, 
based on the date of the review examination and because 
no medical evidence was submitted between the September 
1988 rating decision and the review examination.  The 
10 percent disability rating for chondromalacia patella 
of the left knee prior to August 16, 1990 was 
continued.  


FINDINGS OF FACT

1.  All evidence necessary to equitably adjudicate the 
issues of entitlement to an increased disability rating 
for the left knee is of record.  

2.  The veteran is presently receiving the maximum 
schedular rating for severe recurrent subluxation or 
lateral instability of the knee.  

3.  The left knee lacks 5 degrees of full extension and 
can be flexed to 95 degrees.  

4.  There is no competent evidence that pain and 
weakness produce additional limitation of extension or 
functional impairment equivalent to limitation of 
flexion of 30 degrees.  

5.  Neither postoperative chondromalacia nor arthritis 
of the left knee is shown to present an unusual 
disability picture.  

6.  The veteran did not submit a notice of disagreement 
within one year from the date of notification of the 
September 1988 rating decision that granted service 
connection and assigned a 10 percent rating for the 
veteran's left knee disability.

7.  An increase in disability from the left knee 
disorder was ascertainable from the report of the June 
29, 1989 examination by private physician J. R. Gregg, 
M.D., the report of which was received at the RO on 
September 19, 1990.  

8.  A claim for an increased rating was not received 
within one year of Dr. Gregg's examination.  

9.  The veteran underwent a VA examination his knee on 
August 16, 1990.  


CONCLUSIONS OF LAW

1.  A disability rating in excess of 30 percent for 
recurrent subluxation or lateral instability of the 
left knee is not warranted.  38 U.S.C.A. §§ 1155, 
5107(West 1991); 38 C.F.R. §§ 4.7, 4. 71a, Diagnostic 
Code 5257 (1998).

2.  The criteria for a disability rating in excess of 
10 percent for arthritis of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 
(1998).  

3. The September 1988 rating decision is final.  38  
U.S.C. § 4005 (now 38  U.S.C.A. § 7105 (West 1991)); 
38 C.F.R. §§ 3.104(a), C.F.R. § 19.192 (1988) (now 
20.302 (1998)). 

4.  A disability rating in excess of 10 percent for 
chondromalacia patella with degenerative joint disease 
of the left knee is not warranted prior to August 16, 
1990.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400(o)(1) and (2) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to the September 1988 rating decision, an 
April 1988 medical board examination report showed that 
the veteran's left knee could be fully extended and 
flexed to 135 degrees and that there was mild atrophy 
of the calf muscles.  There was moderate subpatellar 
tenderness, but no laxity or joint-line tenderness.  It 
was reported that in May 1988, range of motion of the 
left knee was from full extension to 120 degrees of 
flexion.  There was tenderness along the base of the 
patellar tendon.  

No written communications were received from the 
veteran from the September 1988 rating decision to an 
August 1990 VA examination, performed at the RO's 
request.  

During the August 1990 VA examination, the veteran 
reported continuous left knee pain; he said that he 
could not run, that biking hurt and that walking 
sometimes hurt.  On examination, the knee was not 
swollen or tender.  The leg could be fully extended and 
flexed to 110 degrees.  X-rays revealed degenerative 
arthritis.  The examiner said that there was no laxity.  

The report of an examination of the veteran by J. R. 
Gregg, M.D., in June 1989, was received by the VA on 
September 19, 1990.  The veteran complained of 
continuous left knee pain.  He had occasional buckling, 
but no frank locking.  On examination, he had no rotary 
or angular deformity of he lower extremity.  He walked 
with a slight knee flexion, despite the ability of the 
knee to go into a few degrees of recurvatum.  Flexion 
was to 90 degrees.  There was synovial puffiness, but 
no effusion.  There was audible and palpable 
patellotrochlear crepitation.  An MRI showed 
chondromalacia of the patellofemoral joint, with normal 
appearing cruciate ligaments and menisci.  The clinical 
impression was advanced chondromalacia of the 
patellotrochlear joint.  

In November 1990, Dr. Gregg reported that he had seen 
the veteran because of knee pain.  Two weeks before, 
the veteran had been doing weight training and could 
ride a bike, but had to quit because of discomfort.  On 
examination, there was trace effusion and significant 
patellotrochlear crepitation, and a positive inhibition 
test.  Ligamentous and meniscal stress testing was 
"otherwise unremarkable."  In December 1990, the 
veteran had surgical arthroscopy on the left knee and 
elevation of tibial tubercle.  

In February 1991 Dr. Gregg reported that findings from 
surgery suggested that the veteran would always have 
some form of disability related to his knee and that he 
would never be able to participate in running, jumping, 
repetitive squatting or crawling activities.

The report of a February 1991 VA examination shows that 
one surgical wound was still open and purulent.  It 
appears that the left knee could be fully extended and 
flexed to 90 degrees.  Ligament laxity could not be 
tested.  

In March 1991, the veteran had debridement and repair 
of the left knee wound, followed by cylinder casting.  
On a follow-up examination in July 1991, it was 
recorded that he had some cracking and discomfort below 
the left kneecap when he was working out hard, but it 
was fairly minimal.  The left knee could be fully 
extended and flexed to 120 degrees.  The incision was 
well healed.  There was crepitation underneath the 
patella with some tenderness to palpation of the 
patellotrochlear joint.  In October, motion was 
described as "excellent."  There was patellotrochlear 
crepitation, worse in the arc of 30 to 60 degrees of 
flexion.  The findings on examination in April 1992 
were essentially the same.  It was recorded that at the 
times he was working out, the knee would frequently 
feel good, then he would have 1 or 2 bad weeks and have 
to start over.  Dr. Gregg reported that the knee would 
have to be checked if buckling developed.  

During an October 1991 VA examination, the veteran 
reported constant left knee pain.  On examination, the 
scars were well healed; there was tenderness.  The leg 
could be fully extended and flexed to 110 degrees.  
There was mild laxity.  The diagnosis was multiple 
"arthomies" of the left knee, severe degenerative 
joint disease and anterior posterior instability.

During a February 1993 VA examination, the veteran 
reported left knee pain and swelling.  The knee hurt on 
exertion and prolonged standing and using stairs was 
painful.  He reported being continuously employed since 
February 1989.  On examination, there were scars which 
were tender.  The left knee could be fully extended and 
flexed to 90 degrees.  There was moderately severe 
global laxity.  There was a weak gait and noticeable 
limping.  The diagnoses were postoperative residuals of 
four left knee reconstructive surgeries, left knee 
internal derangement, degenerative joint disease, 
chondromalacia and global laxity which required a 
brace.  

At a hearing before the Board in April 1993, the 
veteran testified that his left knee caused him a great 
deal of pain and discomfort which limited his 
activities and affected his work.  He said that the 
doctors who examined him had concluded that the knee 
was in poor condition and that he would need a complete 
knee replacement in the near future.  He could no 
longer run or walk any distance without discomfort and 
riding a bike was impossible.  He was unable to kick 
while swimming because his knee would "click and out of 
joint" when he tried.  His knee would go out when he 
walked and climbing and descending stairs were 
difficult.  Transcript (T.) at 3.  When his knee went 
out, he would lose his balance and have to catch 
himself.  The pain was continuous; some days he could 
barely walk and some days he called in sick.  He had 
numbness in his knee and toes.  Id. at 4.  He said that 
his doctor had told him that he would need surgery 
approximately every 3 years to clean out scar tissue, 
bone spurs and cartilage.  He had had 9 surgeries and 
each time had been in a cast for 2 or 3 months, except 
that twice he had been in a cast for 6 months.  Id. at 
5.  Two of the surgeries had been subsequent to 
service, one a knee reconstruction and the last, in 
March 1990, because of infection in the prior surgery.  
Id. at 6.  He said that he could not fully extend or 
flex his knee.  Id. at 8.  He stated that he worked in 
sales, in an office approximately 60 or 70 percent of 
the time.  Id. at 9.  

In September 1993, the veteran underwent surgical 
arthroscopy of the left knee with chondroplasty.  In 
January 1994, he reported that he had fallen and had a 
feeling that his leg swung out to the side.  The knee 
was found to be stable to valgus stress and he 
demonstrated good stability in extension and 20 degrees 
of flexion.  In April 1994, the knee had full motion 
and there was no tenderness over the medial collateral 
ligament.  Valgus stress test was negative.  

During an August 1995 VA examination, the veteran 
reported left knee pain, aching and swelling and a 
sensation of numbness about the anterior aspect.  He 
had difficulty running and walking for extended 
distances.  He was unable to kneel on the left knee.  
On examination, there were scars which were non-tender.  
The left knee could be fully extended and flexed to 105 
degrees; attempted further flexion caused discomfort.  
There was passive rotary movement, but no undue laxity 
of the ligaments.  No diagnosis was given.

In March 1996, Dr. Gregg reported that 2 1/2 years after 
arthroscopy of the left knee, the veteran had daily 
discomfort, increased crepitation and swelling.  On 
rare occasions, he had buckling of the knee into 
hyperextension, but no frank locking.  His knee had a 
valgus orientation.  The left knee could hyperextend to 
5 degrees and flex to 125 degrees.  He had a trace 
effusion.  There was patellotrochlear crepitation on 
forced knee flexion and extension.  There was medial 
hemijoint sensitivity; ligamentous and meniscal stress 
testing was otherwise unremarkable.  In an April 1996 
report dictated by T. Ganley, M.D., it was noted that 
the veteran was currently uncomfortable on a daily 
basis, that increased activity aggravated his knee and 
that he had swelling at the end of the day.  Physical 
examination revealed pain over the pes anserinus 
insertion at the medical aspect of the proximal tibia, 
hypertrophy of the infrapatellar fat pad and a trace 
effusion.  The left knee could be fully extended and 
flexed to 120 degrees.   

In May 1996, the veteran underwent surgical 
arthroscopy, with chondroplasties in all compartments, 
patella, trochlea, medial femoral condyle, lateral 
femoral condyle and lateral tibial plateau.  Later that 
month, it was noted that the left knee could be fully 
extended and flexed to 100 degrees.  In July 1996, Dr. 
Gregg noted that 6 weeks after housecleaning surgery, 
the veteran was doing well.  He was working on straight 
leg raising.  He could lift 10 pounds and was on his 
way to 15.  He was out walking and was much more 
comfortable.  The left knee could be fully extended and 
flexed to about 110 degrees.  There was "no effusion at 
all" and all of the wounds had healed well.  

The veteran was afforded a VA peripheral nerves 
examination in June 1996, at which time a history of 
proximal and distal quadriceps plasties of the left 
knee was noted.  It was also noted that he had 
developed a septic arthritis after a proximal 
quadriceps plasty and presently demonstrated evidence 
of traumatic arthritis.  Two weeks earlier he had had a 
surgical arthroscopy with lavage.  He was found to be 
doing quite well in view of the recent procedure.  He 
had a 1/4 inch atrophy of the left calf and 3/4 inch 
atrophy 4 inches above the patella.  He was noted to 
have "full extension" and "5 degree (sic)" of 
hyperextension of the left knee.  The knee was noted to 
have 100 degrees of flexion.  The examiner stated that 
the veteran's scars were well healed and that he did 
not develop patella femoral crepitus.  The knee joint 
appeared stable.  There was decreased sensation over 
the anterior aspect of the left patella secondary to 
previous surgery but the examiner stated that it did 
not interfere with neurological function of the knee.  
The only neurological involvement was noted to be the 
anesthesia, which meant that the veteran would have to 
be careful if he knelt directly on the patella.  

In a December 1996 letter primarily in regard to a 
shoulder disorder, Dr. Gregg noted the veteran's 
history of knee surgery, and stated that the veteran 
worked out in a gym and used Aleve or Advil as 
necessary.  He did not report any functional impairment 
from the left knee.  

During a January 1997 VA examination, it was noted that 
during service the veteran had injured his left knee 
when he jumped off a truck and later sustained a severe 
injury playing football.  The examiner noted the 
history of multiple knee procedures.  "As expected," 
the veteran reported left knee pain, which was worse 
after prolonged standing and walking.  He said that the 
left knee would still give out on uneven surfaces and 
over-exertion, and going up and down stairs was 
reported to be very difficult.  On examination, there 
were two well-healed scars; the knee was not swollen or 
tender.  The patella had no motion.  The left knee had 
extension of 175 degrees and flexion of 95 degrees.  
There was mild global ligamentous laxity.  The examiner 
said that there was weakness and easy fatigability of 
the left knee, but no evidence of incoordination.  
During flare-ups, there was increased pain and 
decreased motion, but since there as no flare-up, it 
was impossible to measure pain and motion during flare-
ups.  X-rays revealed old trauma to the tibial 
tuberosity and mild medial degenerative joint disease.  
The final clinical diagnoses were post-operative 
reconstructive surgery of the left knee with global 
ligamentous laxity and severe degenerative joint 
disease of the left knee.

Criteria

Disability ratings are intended to compensate for the 
average impairment of earning capacity resulting from 
service-connected disabilities, insofar as can 
practicably be determined.  They are primarily 
established by comparing objective examination findings 
with the criteria set forth in the Schedule for Rating 
Disabilities (Schedule).  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1998). 

Recurrent subluxation or lateral instability of the 
knee is rated 10 percent disabling when slight, 20 
percent disabling when moderate and 30 percent 
disabling when severe.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5257 (1998).  

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joint or joints involved.  When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, 
a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Traumatic arthritis is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  The knee is a major joint.  38 C.F.R. 
§ 4.45.  

Limitation of flexion of the knee is rated 0 percent 
disabling when limited to 60 degrees, 10 percent 
disabling when limited to 45 degrees, 20 percent 
disabling when limited to 30 degrees and 30 percent 
disabling when limited to 15 degrees.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5260.  
Limitation of extension of the leg is rated 0 percent 
when the leg lacks 5 degrees of full extension, 10 
percent when the leg lacks 10 degrees of full 
extension, 20 percent when the leg lacks 15 degrees of 
full extension, 30 percent when the leg lacks 
20 degrees of full extension, 40 percent when the leg 
lacks 30 degrees of full extension and 50 percent when 
the leg lacks 45 degrees of full extension.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5261.  

For a knee disability rated under DC 5257 to warrant a 
separate rating based on limitation of motion, the 
limitation of motion must at least meet the criteria 
for a zero-percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 or DC 5261.  VAOPGCPREC 23-97 
(O.G.C. Prec. 23-97) (Jul. 1, 1997) and VAOPGCPREC 9-98 
(O.G.C. Prec. 9-98) (Aug. 14, 1998).  

The effective date of an increase in disability 
compensation shall be the earliest date as of which it 
is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 
year from such date otherwise, date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2).  

Once a formal claim for compensation has been allowed 
or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the 
date of receipt of an informal claim for increased 
benefits.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of 
a disability for which service-connection has 
previously been established or when a claim specifying 
the benefit sought is received within one year from the 
date of such examination, treatment or hospital 
admission; and (2) The date of receipt of evidence from 
a private physician when the evidence furnished by or 
in behalf of the claimant is within the competence of 
the physician and shows the reasonable probability of 
entitlement to benefits.  38 C.F.R. § 3.157(b) (1998).  

To accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
VA Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-
schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The 
governing norm in these exceptional cases is whether 
the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1998).  

A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by 
VA.  38 C.F.R. § 3.151 (1998).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA from a 
claimant or Member of Congress may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155 (1998).  

Except in the case of simultaneously contested claims, 
a claimant, or his or her representative, must file a 
notice of disagreement with a determination by the 
agency of original jurisdiction within one year from 
the date that that agency mails notice of the 
determination to him or her.  Otherwise, that 
determination will become final.  38 C.F.R. § 19.129 
(1988) (now 20.302) (1998).  

Analysis

An allegation of increased disability from a service-
connected disorder generally establishes a well-
grounded claim for an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The VA has obtained 
VA medical records and has had the veteran examined.  
The Board finds that the evidence of record is adequate 
to determine the degree of disability produced by the 
service-connected left knee disorder and finds that the 
VA has fulfilled its duty to assist the veteran in the 
development of the facts pertinent to his claim for an 
increased evaluation for a knee disorder.  38 U.S.C.A. 
§ 5107(a).  The Board also finds that the development 
directed in the remand has been completed.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Although review of the recorded history of a service-
connected disability is important in making a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  A longitudinal review of the record 
shows that the left knee disorder is one of increasing 
disability, with remission of symptoms following 
surgery.  

The veteran is presently receiving the maximum 
schedular rating for recurrent subluxation or lateral 
instability of the knee, 30 percent, which contemplates 
severe disability.  Therefore a rating in excess of 30 
percent is not warranted based on recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71. Diagnostic 
Code 5257.

The representative has stated that the term 
"recurrent" contemplates episodic occurrences whereas 
the veteran has constant loose motion which requires a 
brace.  It is asserted that a 40 percent rating should 
be assigned, effective the day following separation 
from service, under Diagnostic Code 5262, nonunion of 
the tibia and fibula with loose motion requiring a 
brace.  It is argued that the severity of the 
disability, loose motion requiring a brace, controls.  
The representative states that the impairment of 
weight-bearing, ambulating, balance and stability is 
the same as would be produced by nonunion of the tibia 
and fibula with loose motion requiring a brace.  In 
this regard, the representative points out that the VA 
physician who examined the veteran in February 1993 
stated that the veteran required a brace16
 because of his knee disability.  

Assuming, without deciding, that the 40 percent rating 
under Diagnostic Code 5262 does not require nonunion of 
the tibia and fibula, the Board is not persuaded that a 
40 percent rating is warranted.  When examined by Dr. 
Gregg in June 1989, the veteran reported "occasional" 
buckling and walked with a slight knee flexion.  The 
August 1990 VA examination noted that there was no 
laxity and the veteran did not complain of any 
instability.  In November 1990, Dr. Gregg reported that 
the veteran had been doing weight training and riding a 
bicycle.  He had to quit because of pain, not 
instability.  Mild laxity was reported following a VA 
examination in October 1991.  In January 1994, the knee 
was found to be stable to valgus stress and he 
demonstrated good stability in extension and 20 degrees 
of flexion.  In April 1994, the valgus stress test was 
negative.  The pertinent finding on an August 1995 VA 
examination was no undue laxity of the ligaments.  The 
veteran reported that he had difficulty running and 
walking for extended distances.  In March 1996, Dr. 
Gregg reported that the veteran had buckling into 
hyperextension on rare occasions.  Ligamentous and 
meniscal stress testing was reported to be 
unremarkable, except for medial hemijoint sensitivity.  
Mild global ligamentous laxity was reported following 
the January 1997 VA examination.  The veteran has not 
submitted or identified any competent evidence that he 
has instability of such persistence or extent as to 
warrant rating the knee disability as nonunion of the 
tibia and fibula with loose motion requiring a brace.  

Because there is X-ray evidence of arthritis and 
limitation of motion of the left knee, the veteran is 
entitled to a separate rating for arthritis, which has 
been awarded by the RO.  VAOPGCPREC 23-97 (O.G.C. Prec. 
23-97) (Jul. 1, 1997) and VAOPGCPREC 9-98 (O.G.C. Prec. 
9-98) (Aug. 14, 1998).  The most recent VA examination, 
in January 1997, revealed that the veteran's left knee 
lacked 5 degrees of full extension and could be flexed 
to 95 degrees.  This is insufficient limitation of 
motion of the left knee to warrant a compensable rating 
for limitation of either flexion or extension.  
Therefore, a rating in excess of 10 percent, based 
solely on limitation of motion is not warranted.  

When a diagnostic code provides for compensation based 
on limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 5.59, which provide for rating 
functional impairment of the musculoskeletal system 
from pain and weakness, must also be considered.  The 
ratings must adequately portray the extent of 
functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Following the January 1997 VA examination, the examiner 
said that there was weakness and easy fatigability of 
the left knee, but no evidence of incoordination and 
that during flare-ups, there was increased pain and 
decreased motion, although the examiner could not say 
how much.  In July 1996, 6 weeks after the most recent 
surgery of record, in May 1996, Dr. Gregg noted that 
the veteran was doing well.  He could lift 10 pounds on 
straight leg raising and was on his way to 15 pounds.  
He was walking and was more comfortable.  Just before 
the surgery in May 1996, the veteran was examined by 
Dr. Gregg in March 1996 and apparently by Dr. Ganley in 
April 1996.  Dr. Gregg recorded that the veteran had 
daily discomfort, increased crepitation and swelling, 
and on rare occasions, he had buckling into 
hyperextension but no frank locking.  Dr. Ganley 
recorded that the veteran had daily discomfort, 
aggravated by activity and swelling at the end of the 
day.  In other words, it appears that there was an 
essentially continuous flare-up.  Dr. Gregg found that 
the left knee could be hyperextended 5 degrees and 
flexed to 125 degrees.  Dr. Ganley found that the left 
knee could be fully extended and flexed to 120 degrees.  
In neither case was the limitation sufficient to 
warrant a compensable rating for limitation of either 
flexion or extension.  Thus, the Board finds that pain 
clearly is encompassed in the current 10 percent 
rating; thus a rating in excess of 10 is not warranted. 

When the Board remanded the case, it noted the 
veteran's 1993 testimony that he had left leg nerve 
damage associated with his multiple knee surgeries.  
Thus the veteran was afforded a neurological 
examination that revealed only some decreased sensation 
over the anterior aspect of the left patella, which the 
examiner stated did not interfere with neurological 
function of the knee.  Thus, an increased rating based 
on, or a separate rating for, neurological "damage" of 
the knee is not warranted.

Alternatively, it is asserted that the case should be 
referred for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1)(1998).  To warrant 
referral for assignment of an extraschedular rating, 
there must be competent and probative evidence that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.  The 
record shows that the veteran underwent arthroscopic 
surgery in May 1996, approximately 2 1/2 years after his 
prior surgery.  He has not reported subsequent 
hospitalization.  In an April 1996 letter, Dr. Gregg 
reported that the veteran was working in sales.  The 40 
percent combined rating assigned contemplates some 
absence from work and employment impairment due to the 
knee disability.  An extraschedular rating requires an 
unusual disability picture.  The veteran has not 
alleged or submitted evidence of marked interference 
with his employment.  Accordingly, the Board concludes 
that there is no basis to refer this case for 
assignment of an extraschedular rating.  

The veteran, by his representative, has asserted that 
the September 1988 rating decision is not final because 
less than a year after the September 1988 rating 
decision, the veteran submitted "new and material 
evidence," the statement from Dr. Gregg, presumably the 
report of the June 1989 examination.  It is argued that 
38 C.F.R. § 3.400(q) provides that when new and 
material evidence, other than service department 
records, is received within the appeal period, the 
effective date will be as though the former decision 
had not been rendered.  Therefore, it is asserted, that 
the 30 percent rating should be effective the day 
following separation from service since the claim was 
filed within one year after separation from service.  

Initially, the Board observes that while Dr. Gregg's 
examination was conducted less than a year after the 
veteran was notified of the September 1988 rating 
decision, the report of that examination was not 
submitted to the VA until more than a year after the 
veteran was notified of the September 1988 rating 
decision - in fact it was approximately two years.  
Therefore, it was not received within the appeal 
period.  Moreover, the veteran did not express 
disagreement with the rating assigned until November 
1990; thus, he did not file a NOD within one year of 
being notified of the September 1988 rating decision.  
Therefore, that rating decision is final.  38 C.F.R. 
§ 20.302(a) (1998).  It should also be noted that 
filing additional evidence does not extend the time to 
file a NOD.  38 U.S.C. § 4005(d)(3); 38 C.F.R. § 19.192 
(1988).  

The veteran, by his representative, has also asserted 
that he should be entitled to a rating in excess of 10 
percent prior to August 16, 1990.  The effective date 
of an increase in disability compensation shall be the 
earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within 1 year from such date otherwise, date 
of receipt of claim.  38 C.F.R. § 3.400(o)(2).  In May 
1988, the range of motion of the left knee was from 
full extension to 120 degrees of flexion.  Dr. Gregg's 
June 1989 examination found flexion to 90 degrees, 
synovial puffiness and audible and palpable 
patellotrochlear crepitation.  He also recorded that 
the veteran complained of continuous left knee pain and 
had occasional buckling, but no frank locking.  

Comparing the examination reports, an increase in 
severity could be ascertained as of the date of Dr. 
Gregg's examination in June 1989.  However, for the 
date of Dr. Gregg's examination in June 1989, to be the 
effective date of the increased rating, a claim would 
have to be received within 1 year from the date of the 
examination.  No communication was received from the 
veteran prior to the August 1990 VA examination, which 
had been scheduled by the RO.  Since a claim was not 
received within 1 year from the date of Dr. Gregg's 
examination, the effective date of the increase in 
disability compensation is to be the date of receipt of 
claim. As the veteran had not filed a claim, as such, 
the RO assigned the increase effective the date of the 
VA examination.  There is no basis for an increase 
prior to that time.

The Board notes, in passing, that there are surgical 
scars on the left knee.  Under certain circumstances, 
such as where the scars are incompletely healed, tender 
and painful or limit function, a separate rating may be 
assigned.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
On the most recent VA examination, in January 1997, the 
scars were described as well-healed and the knee was 
noted to be not tender.  The veteran has not asserted 
that the scars are incompletely healed or tender and 
painful, or that they limit function.  It does not 
appear from the record that the RO considered whether a 
separate rating was warranted.  However, in view of the 
fact that the veteran has not alleged any disability 
from the scars, the Board finds that the failure to 
consider whether a separate rating for the scars is 
warranted, is not prejudicial.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  While there was an unhealed 
surgical wound in early 1991, the veteran was receiving 
a temporary total disability rating on account of the 
need for postsurgical convalescence which contemplates 
incompletely healed surgical scars. 38 C.F.R. § 4.30.  


ORDER

Increased disability ratings for chondromalacia patella 
of the left knee and arthritis of the left knee are 
denied.  A disability rating in excess of 10 percent 
for chondromalacia patella with degenerative joint 
disease of the left knee, prior to August 16, 1990 is 
denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

